Citation Nr: 0215647	
Decision Date: 11/04/02    Archive Date: 11/14/02

DOCKET NO.  01-09 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for myoclonus secondary 
to exposure to ionizing radiation.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for prostate cancer 
secondary to exposure to ionizing radiation.


(The issues of entitlement to service connection for benign 
tumors secondary to exposure to ionizing radiation, skin 
disability secondary to exposure to ionizing radiation, and 
heart disability secondary to exposure to ionizing radiation 
will be the subject of a later decision by the Board of 
Veterans' Appeals (Board).)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from November 1950 to 
November 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision by the RO 
which denied an application to reopen a previously denied 
claim of service connection for myoclonus and continued the 
denial of entitlement to service connection for prostate 
cancer secondary to exposure to ionizing radiation.

The Board is undertaking additional development on the issues 
of entitlement to service connection for benign tumors 
secondary to exposure to ionizing radiation, service 
connection for skin disability secondary to exposure to 
ionizing radiation, and service connection for heart 
disability secondary to exposure to ionizing radiation.  This 
development will be undertaken pursuant to authority granted 
by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified 
at 38 C.F.R. § 19.9(a)(2)).  When the additional evidentiary 
development is completed, the Board will provide notice of 
the development as required by Rule of Practice 903.  
(67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903.)  After giving the notice and reviewing 
any response from the veteran, the Board will prepare a 
separate decision addressing these issues.



FINDINGS OF FACT

1.  In February 1997, the Board denied claims of entitlement 
to service connection for myoclonus secondary to radiation 
exposure, and entitlement to service connection for carcinoma 
of the prostate secondary to radiation exposure.

2.  Evidence received since the February 1997 Board denial, 
when considered in conjunction with the entire record, is not 
so significant that it must be considered to decide fairly 
the merits of a claim of service connection for myoclonus.

3.  Evidence received since the February 1997 Board denial, 
when considered in conjunction with the entire record, is so 
significant that it must be considered to decide fairly the 
merits of a claim of service connection for prostate cancer 
secondary to exposure to ionizing radiation. 

4.  The veteran was exposed to ionizing radiation during 
Operation TUMBLER-SNAPPER while serving on active duty in 
1952, where he received a recorded dose of 1.399 rem gamma; 
total dose (1.4 rem rounded); and a (50-year) committed dose 
equivalent of 0.0 (<0.01) rem.

5.  Prostate cancer was diagnosed many years after the 
veteran's separation from active duty service.

6.  Prostate cancer was not shown in service, and is not 
related to the veteran's military service, including the in-
service radiation exposure.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for myoclonus 
secondary to exposure to ionizing radiation has not been 
submitted.  38 U.S.C.A. §§ 1110, 5108, 7104 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.156(a) (2001).

2.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for prostate 
cancer secondary to exposure to ionizing radiation has been 
submitted.  38 U.S.C.A. §§ 1110, 5108, 7104 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.156(a) (2001).

3.  Service connection for prostate cancer secondary to 
exposure to ionizing radiation is not warranted.  38 U.S.C.A. 
§§ 1110, 1112 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.309, 3.311 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The veteran's current claims of service connection for a 
nervous system disorder - specifically myoclonus - and 
prostate cancer secondary to exposure to ionizing radiation 
are not his first such claims.  In February 1997, the Board 
denied claims of service connection for myoclonus secondary 
to radiation exposure and service connection for carcinoma of 
the prostate secondary to radiation exposure.  Such 
determinations are final.  See 38 U.S.C.A. § 7104 (West 1991 
& Supp. 2002); 38 C.F.R. § 20.1100 (2002).

More recently, by rating action of May 2001, the RO denied 
the veteran's application to reopen the claim of entitlement 
to service connection for myoclonus and continued the denial 
of entitlement to service connection for prostate cancer 
secondary to exposure to ionizing radiation.  He was informed 
of each denial and filed an appeal.  The veteran's claims may 
now be reopened only if new and material evidence has been 
submitted since the last final disallowance-February 1997.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2001); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Smith v. 
West, 12 Vet. App. 312, 314 (1999).

The Board must address the issue of whether new and material 
evidence has been submitted in the first instance because it 
determines the Board's jurisdiction to reach the underlying 
claims and to adjudicate them de novo.  See Barnett v. Brown, 
8 Vet. App. 1, 4 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 
1996).  Once the Board finds that no such evidence has been 
offered, that is where the analysis must end, and what the RO 
may have determined in this regard is irrelevant.  Barnett, 
83 F.3d at 1383.  Further analysis, beyond the evaluation of 
whether the evidence submitted in the effort to reopen is new 
and material, is neither required nor permitted.  Id. at 
1384.  Any finding entered when new and material evidence has 
not been submitted "is a legal nullity."  Butler v. Brown, 9 
Vet. App. 167, 171 (1996) (applying an identical analysis to 
claims previously and finally denied, whether by the Board or 
the RO).

What constitutes new and material evidence to reopen a 
previously and finally denied claim is defined in 38 C.F.R. 
§ 3.156(a).  Under that regulation, effective for claims 
filed prior to August 29, 2001, new and material evidence is 
defined as follows:  

[E]vidence not previously submitted to 
agency decision-makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

38 C.F.R. § 3.156(a) (2001); cf. Duty to Assist, 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.156(a)) (new and material evidence is defined 
differently for claims filed on or after August 29, 2001).

The Board has reviewed the additional evidence associated 
with the claims folders since the February 1997 Board denial, 
and finds that new and material evidence has not been 
received sufficient to reopen the previously denied claim of 
service connection for myoclonus, but has been received to 
reopen the previously denied claim of service connection for 
prostate cancer.  (The specified bases for denials of service 
connection claims in February 1997 was that the veteran's 
myoclonus of unknown type and prostate cancer were not shown 
to have been incurred during service or incurred as the 
result of radiation exposure.)  The evidence available at the 
time of the February 1997 Board denial included service 
medical records, correspondence from the Department of the 
Army, post-service VA examination and treatment reports, 
dated from June 1989 to November 1994, as well as private 
treatment reports dated from July 1981 to June 1992.  

The veteran's available service medical records do not 
reflect problems associated with myoclonus or prostate 
cancer; however, correspondence from the National Personnel 
Records Center, dated in November 1994, indicates that the 
remainder of the veteran's service medical records were 
destroyed in a fire.  

Correspondence from the Department of Army, dated in 
September 1952, confirms that the veteran had participated in 
Operation TUMBLER-SNAPPER during service.  

Post-service VA hospital records show that, from June to July 
1989, the veteran was hospitalized for carcinoma of the 
prostate.  A June 1992 VA hospital summary reflects that, 
after undergoing tests, a diagnosis of generalized myoclonus 
of unknown etiology was provided.  It was noted that it was 
the general feeling that such diagnosis could possibly be 
related to a mild viral infection the veteran had had just 
prior to the onset of dizziness symptoms.  When examined by 
VA in November 1994, the assessments included a history of 
myoclonus of unknown type, possibly associated with a very 
slowly progressive neuromuscular degenerative problem of 
unknown etiology.  No causal connection between myoclonus and 
the veteran's military service was noted by the June 1992 VA 
physician or by the November 1994 VA examiner.

Post-service private treatment reports show that, in June 
1992, a hospital discharge summary indicates that the veteran 
was admitted for muscle twitching and uncontrollable spasms.  
He was noted to have episodes lasting about three to four 
seconds with no cause determined.  The principle diagnosis 
was spontaneous muscle contractions, cause undetermined.  

When examined by VA in November 1994, the assessments 
included history of prostate cancer, status post suprapubic 
prostatectomy and history of myoclonus of unknown type, 
possibly associated with a very slowly progressive 
neuromuscular degenerative problem of unknown etiology.

The veteran submitted his application to reopen his claims of 
service connection for myoclonus in September 2000.  With 
respect to the issue of whether new and material evidence has 
been submitted to reopen a previously denied claim of service 
connection for myoclonus, the evidence received since the 
February 1997 Board denial includes new medical evidence that 
was not of record at the time of the February 1997 Board 
denial, but this evidence is not "material" because it does 
not address the question of whether the veteran's myoclonus 
had its onset during service or whether myoclonus was due to 
exposure to ionizing radiation.  Instead, the newly received 
evidence shows that the veteran continued to receive 
treatment for myoclonus at VA but that none of the VA 
examiners has provided an opinion regarding the specific 
etiology of myoclonus.  Specifically in December 1998, the 
impression was myoclonus of uncertain etiology.

Although the veteran has provided his own opinion in written 
statements regarding the etiology of myoclonus, there has 
been no indication in the record that he is competent to 
provide such an opinion as to medical etiology.  
Additionally, his statements as to the etiology do not differ 
from the contentions and evidentiary assertions made prior to 
the February 1997 Board decision.  While the veteran is 
competent to describe symptoms he was experiencing and which 
he observed during service, his assertions that his myoclonus 
had its onset in service or was due to exposure to ionizing 
radiation are not helpful to the fact-finding process because 
he is not competent to provide evidence that requires medical 
expertise.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); see also Moray v. Brown, 5 Vet. App. 211, 214 (1993) 
(holding that lay assertions of medical causation cannot 
serve as a predicate to reopen a previously denied claim).  
Consequently, the more recent assertions by the veteran do 
not tend to prove the claim in a manner different from what 
was shown previously.  Therefore, this evidence is not new 
and material.

The Board finds that the newly received evidence - VA 
treatment records dated from November 1988 to June 2000, and 
a December 2000 letter from the Defense Threat Reduction 
Agency (DTRA) confirming the veteran's exposure to ionizing 
radiation merely establishes that the veteran continued to 
seek treatment for his myoclonus.  As with other new 
evidence, this evidence continues to reflect that examiners 
have determined that the etiology of myoclonus remains 
uncertain.  In sum, it does not tend to support his claim in 
a manner not previously shown.  Paller v. Principi, 3 Vet. 
App. 535, 538 (1992).  Consequently, the newly received 
evidence is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  In other 
words, the evidence does not tend to provide information 
directly pertinent to the underlying question of service 
connection beyond what was known previously.  Accordingly, 
the Board concludes that the veteran has not submitted new 
and material evidence under 38 C.F.R. § 3.156(a).

Turning to the issue of whether new and material evidence has 
been submitted to reopen a previously denied claim of service 
connection for prostate cancer secondary to exposure to 
ionizing radiation, the evidence obtained in connection with 
the veteran's attempt to reopen includes, of particular 
interest, a February 2001 medical opinion from Susan H. 
Mather, M.D., Chief Public Health and Environmental Hazards 
Officer of the Veterans Health Administration, reflecting 
that it was unlikely that the veteran's prostate cancer 
resulted from radiation exposure in service. 

The Board finds that Dr. Mather's statement constitutes 
evidence that is new and material as defined by 38 C.F.R. 
§ 3.156(a).  In short, this evidence tends to address the 
veteran's claim in a manner different from the evidence 
previously of record, particularly with respect to the 
etiology of the veteran's prostate cancer.  Consequently, it 
may be said that the evidence bears directly and 
substantially upon the issue at hand, is neither duplicative 
nor cumulative, and is so significant that it must be 
considered in order to decide fairly the merits of the 
underlying claim of service connection for prostate cancer 
secondary to exposure to ionizing radiation.  38 C.F.R. 
§ 3.156(a).  In other words, the evidence now tends to 
provide probative information beyond what was known 
previously.  Accordingly, the Board concludes that the 
veteran has submitted new and material evidence under 
38 C.F.R. § 3.156(a).  To this extent, the appeal is allowed.

Service Connection

Given that new and material evidence has been presented under 
38 C.F.R. § 3.156(a), the Board will now address the 
underlying issue of entitlement to service connection for 
prostate cancer secondary to exposure to ionizing radiation.  
In this case, the veteran claims that he suffers from 
prostate cancer as a result of exposure to ionizing radiation 
when he was a participant in a military exercise in 
conjunction with Operation TUMBLER-SNAPPER during service in 
1952.  

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303(a) (2001).  When disease is shown as 
chronic in service, or within a presumptive period so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  38 U.S.C.A. §§ 1101, 1112 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2001).  

Service connection for a disability claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  See Hilkert 
v. West, 12 Vet. App. 145 (1999); aff'd, 232 F.3d 908 (Fed. 
Cir. 2000) (table).  First, there are certain types of cancer 
that are presumptively service-connected specific to 
radiation-exposed veterans under 38 U.S.C.A. § 1112(c); 
38 C.F.R. § 3.309(d).  Second, direct service connection may 
be established under 38 C.F.R. § 3.303(d) by showing that the 
disease or malady was incurred during or aggravated by 
service.  Third, service connection may be established under 
38 C.F.R. § 3.303(d) with the assistance of the procedural 
advantages prescribed in 38 C.F.R. § 3.311, if the condition 
at issue is a "radiogenic disease."  See 38 C.F.R. 
§ 3.311(b) (2), (4) (2001).  

Certain specified disabilities becoming manifest in a 
"radiation-exposed veteran" shall be service connected.  See 
38 U.S.C.A. § 1112(c)(1), (2); 38 C.F.R. § 3.309(d)(1), (2).  
The term "radiation-exposed veteran" means a veteran who 
participated in a "radiation-risk activity."  See 38 U.S.C.A. 
§ 1112(c)(3)(A); 
38 C.F.R. § 3.309(d)(3)(i).  The term "radiation-risk 
activity" means onsite participation in a test involving the 
atmospheric detonation of a nuclear device; the occupation of 
Hiroshima or Nagasaki during the period beginning on August 
6, 1945, and ending on July 1, 1946; internment as a prisoner 
of war of Japan during World War II resulting in an 
opportunity for exposure to radiation comparable to those 
occupying Hiroshima or Nagasaki; or presence on the grounds 
of a gaseous diffusion plant located in Paducah, Kentucky, 
Portsmouth, Ohio, or the area identified as K25 at Oak Ridge, 
Tennessee.  38 U.S.C.A. § 1112(c)(3)(B); 38 C.F.R. 
§ 3.309(d)(3)(ii); 67 Fed. Reg. 3,612-16 (Jan. 25, 2002).  

VA has established special procedures to follow for those 
seeking compensation for diseases related to exposure to 
radiation in service.  See Veterans' Dioxin and Radiation 
Exposure Compensation Standards Act, Pub. L. No. 98-542, 98 
Stat. 2725 (1984); 38 C.F.R. § 3.311.  This regulation 
provides that: 

In all claims in which it is established 
that a radiogenic disease first became 
manifest after service . . . and it is 
contended the disease is a result of 
exposure to ionizing radiation in 
service, an assessment will be made as to 
the size and nature of the radiation dose 
or doses.  When dose estimates provided . 
. . are reported as a range of doses to 
which a veteran may have been exposed, 
exposure at the highest level of the dose 
range reported will be presumed.

38 C.F.R. § 3.311(a)(1).

This regulation establishes a series of chronological 
obligations upon both parties.  Wandel v. West, 11 Vet. App. 
200 (1998).  First, there must be evidence that the veteran 
suffered from a radiogenic disease.  38 C.F.R. § 3.311(b)(2).  
This disease must manifest within a certain time period.  
38 C.F.R. § 3.311(b)(5).  Once a claimant has established a 
diagnosis of a radiogenic disease within the specified period 
and claims that the disease is related to radiation exposure 
while in service, VA must then obtain a dose assessment.  
38 C.F.R. § 3.311(a)(1).  After it is determined by the dose 
assessment that the veteran was exposed to radiation, the RO 
is then required to refer the case to the Under Secretary for 
Benefits for further consideration.  38 C.F.R. § 3.311(b).

When the claim is referred, the Under Secretary for Benefits 
shall consider the claim with reference to the factors 
specified in 38 C.F.R. § 3.311(e) and may request an advisory 
opinion from the Under Secretary for Health.  38 C.F.R. 
§ 3.311(c)(1).

After referral, the Under Secretary for Benefits must then 
determine the likelihood that the claimant's exposure to 
radiation in service resulted in the radiogenic disease.  
38 C.F.R. § 3.311(c)(1).  This section provides two options: 

(i) If after such consideration the Under 
Secretary for Benefits is convinced sound 
scientific and medical evidence supports 
the conclusion it is at least as likely 
as not the veteran's disease resulted 
from exposure to radiation in service, 
the Under Secretary for Benefits shall so 
inform the regional office of 
jurisdiction in writing.  The Under 
Secretary for Benefits shall set forth 
the rationale for this conclusion, 
including an evaluation of the claim 
under the applicable factors specified in 
paragraph (e) of this section. 

(ii) If the Under Secretary for Benefits 
determines there is no reasonable 
possibility that the veteran's disease 
resulted from radiation exposure in 
service, the Under Secretary for Benefits 
shall so inform the regional office of 
jurisdiction, in writing, setting forth 
the rationale for this conclusion.

38 C.F.R. § 3.311(c)(1).

Since this determination relies heavily on medical and 
scientific findings and analysis, the Under Secretary for 
Benefits may request an advisory opinion from the Under 
Secretary for Health to assist in carrying out the obligation 
imposed by this regulation.  See 38 C.F.R. § 3.311(c)(1) 
(authorizing the Under Secretary for Benefits to request an 
advisory opinion from the Under Secretary for Health).  

In the veteran's case, his available service medical records 
include his November 1952 separation examination report which 
was negative for any problems regarding prostate cancer.  The 
remaining service records do not reflect any complaints or 
problems pertaining to prostate cancer.

Correspondence from the Department of the Navy, dated in 
September 1952, verifies that the veteran participated in 
Operation TUMBLER-SNAPPER.

Correspondence from the DTRA, dated in December 2000, 
indicates that historical records confirm that the veteran 
was present at Operation TUMBLER-SNAPPER, a U.S. atmospheric 
nuclear test series conducted during 1952.  Attached to the 
DTRA letter was a fact sheet pertaining to Operation TUMBLER-
SNAPPER.  It was noted that a careful search of dosimetry 
data revealed a recorded dose of 1.399 rem gamma.  It was 
also noted that the veteran would have received an additional 
probable dose of zero rem gamma, and a total dose (1.4 rem 
rounded) with an upper bound of 1.4 rem gamma.  According to 
another scientific dose reconstruction, Neutron Exposure for 
Department of Defense Nuclear Test Personnel, due to the 
distance of the veteran's unit from ground zero, he had 
virtually no potential for exposure to neutron radiation.  
Based on the DTRA letter, as the veteran's exposure to 
ionizing radiation during service is evident, this point is 
conceded.  

Nevertheless, although the veteran meets the criteria for a 
"radiation-exposed veteran" under 38 U.S.C.A. § 1112(c)(3) 
and 38 C.F.R. § 3.309(d)(3), the veteran's prostate cancer is 
not among the "radiogenic diseases" listed under either 
38 U.S.C.A. § 1112(c)(2) or 38 C.F.R. § 3.309(d)(2) as being 
recognized by VA--on a presumptive basis--as a residual of 
such exposure.  Accordingly, service connection for prostate 
cancer may not be presumed under 38 U.S.C.A. § 1112(c) or 
38 C.F.R. § 3.309(d)(2).  

Service connection, however, may be established for 
disabilities deemed as "radiogenic diseases" pursuant to 
38 C.F.R. § 3.311.  Prostate cancer is considered to be a 
potentially radiogenic disease under this regulation.  See 
38 C.F.R. § 3.311(b)(2).  Consequently, the veteran is 
entitled to the procedural advantages set forth in 38 C.F.R. 
§ 3.311.  Nevertheless, 38 C.F.R. § 3.311 requires that a 
causal link be demonstrated between radiation exposure in 
service and the subsequent development of prostate cancer.  
Under 38 C.F.R. § 3.311, causation is not presumed but must 
be shown.  Moreover, under the relevant sections of 38 C.F.R. 
§ 3.311, when a radiogenic disease manifests itself 
subsequent to service and it is contended that the disease is 
a result of exposure to ionizing radiation in service, a dose 
assessment as to the size and nature of the radiation must be 
made.

In this regard, pursuant to the regulation--38 C.F.R. § 
3.311(a)(2)(i)--the RO, as noted above, requested a dose 
assessment from the DTRA.  After having received confirmation 
of the veteran's radiation exposure, the RO properly referred 
the claim to the Under Secretary for Benefits for review in 
January 2001.  Due to the nature of the claim, the Director 
of Compensation and Pension Service requested an advisory 
opinion on radiation review under 38 C.F.R. § 3.311 from the 
Under Secretary for Health regarding the relationship between 
the veteran's exposure to ionizing radiation and his 
development of prostate cancer.  Thereafter, the veteran and 
his representative were apprised of this medical opinion 
request in February 2001.

Dr. Mather, writing the opinion for the Under Secretary for 
Health, who as the Chief Public Health and Environmental 
Hazards Officer of the Veterans Health Administration, 
submitted a statement in February 2001.  Dr. Mather indicated 
that she had reviewed the DTRA estimates that the veteran was 
exposed to the following doses of ionizing radiation during 
military service:  1.399 rem gamma (1.4 rem rounded) with an 
upper bound of 1.4 rem gamma, virtually no potential for 
neutron, and internal 50-year committed dose equivalent to 
the prostate - 0.0 (less than 0.01) rem.  Dr. Mather opined 
that it was "unlikely that the veteran's prostate cancer can 
be attributed to exposure to ionizing radiation in service."  
As support for her opinion, Dr. Mather noted that the 
Committee on Interagency Radiation Research and Policy 
Coordination (CIRRPC) Science Panel Report Number 6, 1988, 
did not provide screening doses for prostate cancer, and 
that, according to the Health Effects of Exposure to Low 
Levels of Ionizing Radiation (BEIR V), pages 316-18, the 
sensitivity of the prostate to radiation carcinogenesis 
appears to be relatively low and not clearly established.  
Dr. Mather also cited Mettler and Upton, Medical Effects of 
Ionizing Radiation, page 168 (2d ed. 1995).

After receiving Dr. Mather's February 2001 report, the 
Director of Compensation and Pension advised the RO, in a 
letter dated in February 2001, that as a result of the Under 
Secretary's opinion, and following a review of the evidence, 
it was unlikely that the veteran's prostate cancer resulted 
from radiation exposure in service. 

The Board notes that the veteran's service medical records do 
not show treatment for prostate cancer.  No medical evidence 
has been submitted showing that the veteran had prostate 
cancer until about 37 years after discharge from service when 
prostate cancer was diagnosed in 1989.  Subsequently prepared 
VA treatment records show that the veteran continued to be 
treated for prostate cancer.  The salient point to be made 
about this case is that neither the documents submitted by 
the veteran nor the records obtained by VA show an 
association specifically between the veteran's prostate 
cancer and service, or to his in-service exposure to ionizing 
radiation.  Consequently, given the conclusion by VA's Chief 
Public Health and Environmental Hazards Officer in February 
2001 that it was unlikely that the veteran's prostate cancer 
could be attributed to exposure to ionizing radiation in 
service, the Board concludes that no further development is 
required under 38 C.F.R. § 3.311(c).  Moreover, the Board 
finds that there is not a medical opinion of record 
indicating otherwise.  For the reasons stated, the Board 
finds that the most probative evidence of record is the 
Department of Defense estimate of the amount of exposure the 
veteran had to ionizing radiation in service and Dr. Mather's 
February 2001 medical opinion based on that estimate.  

The Board has considered the veteran and his representative's 
statements regarding the onset of the veteran's prostate 
cancer.  Neither the veteran nor his representative profess 
to have any professional medical expertise and/or training.  
Therefore, they do not have the medical competence to link 
the veteran's prostate cancer to his military service, 
including exposure to ionizing radiation.  Espiritu, 2 Vet. 
App. at 494-95.  

In summary, the record does not support a conclusion that 
prostate cancer began in service or was the result of 
exposure to in-service radiation.  38 C.F.R. §§ 3.309(d), 
3.311.  As the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt rule does not apply.  Service 
connection for prostate cancer secondary to exposure to 
ionizing radiation is not warranted.

The Veterans Claims Assistance Act of 2000 

In adjudicating the veteran's claims, the Board has 
considered the applicability of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(VCAA) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)), which 
became effective during the pendency of this appeal.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA - November 9, 2000 - 
or filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002); cf. Dyment v. Principi, 287 
F.3d. 1377 (Fed. Cir. 2002) (holding that only section 4 of 
the VCAA, amending 38 U.S.C. § 5107, was intended to have 
retroactive effect).  The VCAA provided that nothing in 
amended section 5103A, pertaining to the duty to assist 
claimants, shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured.  38 U.S.C.A. 
§ 5103A(f) (West Supp. 2002).

The Board has also considered the final regulations that VA 
issued to implement these statutory changes.  See Duty to 
Assist, 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  These regulations, likewise, apply to any claim 
for benefits received by VA on or after November 9, 2000, as 
well as to any claim filed before that date but not decided 
by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of § 
3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  A 
discussion of the pertinent VCAA and regulatory provisions 
follows.  

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating veterans' claims.  With respect to 
the duty to notify, VA must inform the claimant of 
information "that is necessary to substantiate the claim" 
for benefits (codified as amended at 38 U.S.C.A. § 5103).  
Second, 38 U.S.C.A. § 5103A sets out in detail the agency's 
"duty to assist" a claimant in the development of claims 
for VA benefits.  The new § 5103A provides in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) 
(West Supp. 2002).  

In this case, VA's duties have been fulfilled.  The required 
notice must inform the applicant of any information necessary 
to complete the application.  The purpose of the first notice 
is to advise the claimant of any information, or any medical 
or lay evidence not previously provided to the Secretary that 
is necessary to substantiate the claim.  In this case, the 
veteran's application is complete.  There is no outstanding 
information required, such as proof of service, type of 
benefit sought, or status of the veteran, to complete the 
application.  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002).  The amended "duty to notify" 
requires the Secretary to notify a claimant of which portion 
of the information and evidence, if any, is to be provided by 
the claimant and which portion, if any, will be obtained by 
the Secretary on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(2001) (to be codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In those 
cases where notice is provided to the claimant, a second 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West Supp. 2002).  In addition, 38 C.F.R. § 3.159(b), 66 
Fed. Reg. 45,630, details the procedures by which VA will 
carry out its duty to provide notice.  

VA informed the veteran of which information and evidence he 
was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf.  In a letter dated in 
March 2001, the RO informed the veteran that service 
connection for prostate cancer could be established once VA 
received a dose estimate from the Defense Nuclear Agency and 
a medical opinion provided by the Undersecretary of Benefits 
of the connection.  The RO also informed the veteran that it 
had requested and received dose estimates and an opinion from 
the Compensation and Pension Service regarding his prostate 
cancer claim, and that it would wait at least 60 days to 
allow him to respond with any additional evidence before 
processing his claim.

In reviewing the amended § 5103(a), the Board finds that VA 
has complied with the notice requirements contained in 
§ 5103(a).  From the outset, the RO has informed the veteran 
of the bases on which the RO decided the claims and of the 
elements necessary to be granted the benefits sought.  This 
is evidenced by the rating action of May 2001; statements of 
the case issued in October 2001 and January 2002; and a 
supplemental statement of the case issued in May 2002, which 
informed him of the applicable law and regulations.  
Specifically, the RO notified the veteran of the development 
of his claim, the type of evidence needed to prove his claim, 
and of which evidence, if any, would be obtained by the 
veteran, and which evidence, if any, would be retrieved by VA.  
38 U.S.C.A. § 5103(a) (West Supp. 2002).  These documents 
also show that VA has provided the veteran with a recitation 
of the pertinent statutes and regulations, and discussion of 
the application of each to the evidence.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 and newly promulgated 
38 C.F.R. § 3.159(b).

The Board also notes that the VCAA's duty-to-assist provision 
under 38 U.S.C.A. § 5103A has been fulfilled.  The VCAA sets 
forth several duties for VA in those cases where there is 
outstanding evidence to be obtained and reviewed in 
association with a claim for benefits.  VA must make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  In this case, however, there 
is no outstanding evidence to be obtained, either by VA or 
the veteran.  The Board finds that VA has obtained all 
records from sources identified by the veteran, including his 
post-service VA and private treatment records.  Moreover, all 
development mandated by 38 C.F.R. § 3.311 has been completed 
with respect to the service connection claim.  In particular, 
a dose estimate was obtained concerning the veteran's level 
of radiation exposure, and an advisory medical opinion from 
the Under Secretary of Health.

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  The veteran has not alleged 
that there is any outstanding evidence that would support his 
contentions, other than that already requested of him.  
Moreover, there is no indication in the record that there is 
evidence that could be secured that would alter in the least 
the record upon which this appeal turns.  After a review of 
the evidence, the Board is not aware of any such evidence and 
concludes that VA has complied with the duty-to-assist 
requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c)-(e).

Given that VA has satisfied its duties to notify and to 
assist the veteran in this case, a remand for further action 
under the VCAA will serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands that would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  
Under these circumstances, further development of these 
claims and further expending of VA's resources are not 
warranted.  






								(Continued on next 
page)

ORDER

New and material evidence not having been submitted, the 
application to reopen a claim of service connection for 
myoclonus secondary to exposure to ionizing radiation is 
denied.

Service connection for prostate cancer secondary to exposure 
to ionizing radiation is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

